This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PHILLIP ANDREW NEIGHBOUR,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,337

 5   NANCY LYNN MCCRARY,
 6   DENNIS C. GRAVES, POND HOUSE
 7   PUBLISHING, LLC and SOUTH BY
 8   SOUTHEAST PHOTOMAGAZINE,

 9          Defendants-Appellants.


10 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
11 Raymond Z. Ortiz, District Judge


12 Pamela J. Crane
13 Santa Fe, NM

14 for Appellee

15 The Elion Law Firm, P.C.
16 Gary D. Elion
17 Santa Fe, NM

18 for Appellants


19                                 MEMORANDUM OPINION
1 HANISEE, Judge.

2   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

3 summary disposition. No memorandum opposing summary reversal has been filed,

4 and the time for doing so has expired.

5   {2}   REVERSED.

6   {3}   IT IS SO ORDERED.



7                                          ____________________________________
8                                          J. MILES HANISEE, Judge


9 WE CONCUR:



10 ___________________________________
11 RODERICK T. KENNEDY, Chief Judge



12 ___________________________
13 LINDA M. VANZI, Judge




                                             2